TXEB Local Form 3015-c (effective 11-I-12)

IN RE:
JOHNNY W FORD, and

DECHEN LORRAINE FORD

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF TEXAS

Case No. 20-41366-R

Cr On Or KR LM LY

Chapter 13
Debtor(s)

MODIFIED DECLARATION OF DEBTORS UNDER PENALTY OF PERJURY

REGARDING STATUS OF POST-PETITION OBLIGATIONS
AS OF CHAPTER 13 PLA FIRMATION HEARIN

I/We, as the Debtor(s) in the above-referenced case, declare under penalty of perjury that

as of the date of this declaration:

(1)

(2)

(3)

(4)

I/We WB have 0 have not: proposed a plan under which certain claims shall be paid directly by
me/us rather than through the Chapter 13 trustee. I/we acknowledge that this includes any claim
secured only by a security interest in real property that is my/our principal residence and any other
secured claim that I/ve have proposed to pay directly (a “direct payment obligation” or “DPO”).

Each DPO arising under my/our proposed plan are as follows:

 

 

 

 

Due Date of
Recipient of DPO Payment: Collateral: Monthly Payment
Pennymac 123 Haymeadow Drive, Crandall TX Ist
Exeter Finance 2014 Dodge Dart 22nd
DATCU / DATCU Ram Truck Lease / Jeep Lease 19th / Ist

 

 

I/we have paid every DPO that has become due and payable from the date of the filing of my/our
bankruptcy case to the date of this declaration;

0 I/we have paid every “domestic support obligation” (“DSO”), as defined in 11 U.S.C. §101(14A),
that has become due and payable from the date of the filing of my/our bankruptcy case to the date of
this declaration — _ to [name recipient] :
OR

KI I/we owe no domestic support obligation;

 

I/we acknowledge that any false statement made herein may result in the imposition of sanctions
including, but not limited to, the dismissal of this case with prejudice to my/our rights to re-file for

bankruptcy relief for a stated period of time.

Date: 9/17/2020 Signatye_¢ oe (nZ, ‘f

Debtor

Date: 9/17/2020 i a ef Nae ee es g

Joint Debtor, if any
